Citation Nr: 1449639	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-09 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1968 to August 1970.  The Veteran passed away in January 2010.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Philadelphia, Pennsylvania.  Subsequently, the Winston-Salem, North Carolina, RO assumed jurisdiction. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As it relates to the issue of service connection for the cause of the Veteran's death, the appellant contends that the Veteran was exposed to Agent Orange while stationed in or near the Korean Demilitarized Zone (DMZ) and that this exposure led to the conditions which caused the Veteran's death. 

The Veteran's service records reveal that His military occupational specialty was a Hawk Missile Crewman and that he served in Korea from January 1969 to February 1970 in Battery D, 6th Battalion (Hawk), 44th Artillery.  However, his service records do not specify if he was stationed in or near the DMZ.  

The United States Department of Defense has confirmed that Agent Orange was used from April 1968 through July 1969 along the DMZ and has identified units or other military entities that are identified as operating in or near the Korean DMZ.  M21-1MR, Part IV, Subpart ii, Chapter 2, § 10.p. 

The Board notes that the Veteran's unit, Battery D, 6th Battalion (Hawk), 44th Artillery, is not listed among those units identified by the Department of Defense as operating in an area or near an area near the DMZ, thus the presumptive provisions of 38 C.F.R. § 3.307(a)(6)(iv) are inapplicable to his claim. See id. However, the Veteran's unit was a field artillery unit, and members of these units were supplied as support for the identified units, so the fact that his unit was not listed does not automatically render his claim of exposure invalid.

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

Accordingly, this case is REMANDED for the following actions:

1. Conduct any development determined to be warranted in order to verify the Veteran was stationed in or near the DMZ and was exposed to herbicides in service.  Such development should determine the location of the Veteran's unit, Battery D, 6th Battalion (Hawk), 44th Artillery, in Korea and its proximity to the DMZ.  This development should be undertaken pursuant to VA's Adjudication Procedure Manual, M21-1MR, with respect to Veterans who served in Korea.  

2. Then, readjudicate the claim.  If the decision is adverse to the appellant, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



